'OFFICEOFTHE            ATI’ORNEY GENERALOFT'EXAS
                                     AUSTIN




Honorable W. S. Bussey,            Chief
Mvlaion    of WeQhts     & Measures
Department   of Agrioulture
Auatln,  Texas
Dear   sir:
                                                             sea td%on-
                                              veny          \
          Your letter   of July 9
partment on the following




       Assooiatlon.'..
       "ARTICLE n
                %eot~lon    1.   - Ang State or City Impeotor  or
       Deputy     Inspector      of Weights apd Neesures In Texao
       shall     be eligible      for active membership.
Honorable W. 9. Bwaey,        Page 2


           %eotlon 2. - ,Repidrmen,   lt~pe~otm~  0r wetigh-
     ina 8nd mearurin~~ devloer.   8nd lndfv%darls hating                      ~~.
     au-interest  in w&ghLng &d meaauriug problems       -
     may become ssroolete  members.
           “Seotion 3. - Hanuisoturers,  jobbers,  whole-
     salers and firms, oomp8nies, oorporetions    or
     associations   having an Interest In or are oon-
     cerned with weights 8nd measures work, may be-
     come associate   memberr.
           “Section 4. - Associate members, 88 indivl-
     duals or otherwise,   ah811 have a voioe in all
     proceedings,   but shall not vote.
            ?Seotlon 5. -‘Honorary       memberahLp may, .,up-
    on reaommendat~on or,*8 exeoutive bommLttee,
    be .o&fsrred      upipon'thori, ;per?~    who' &a% 'pep-,,
    rozmed outrtai+.ng        gqrv$oe in behrlf: i3r:th&
    88sooiation.                                 I.    .,
                    _
    ‘ARTICIR III
           “Seation 1.. - The offioers        of this aeso-
    olatlon &hell~be a President,. a Bioe+rer&dent,
    8 Searetwy+%esru.rer;~          and an .Asris$~ant Seu&e-
    targ.. There r&1811‘alao, be.~c ~eOujig?e t$?mmLttee
    or ‘five:..membersi .IM;ae.rZp‘.of the..Prit~:$&len~,.the            ;: :‘. ,~
    Vio~++rhldent        "or thee a&oUitian;:and          three'
    @her- eotlv6 niemberr of ‘the aas,ogl&tlon.               Ap1 the       ~:’
    ror&gbing      orriO ehall be xl.J.g@d ~23s.e&x+ion .at
    ~the.aizwal meeting 0.f: the, @woglr%$g~:h?~~~L ita
    Pcrtive membership.        vtp~~i13~ ~EI..  ury.. tsrtde .tiy
    be ..rllled by rppoln%ment~ ,b$ the exi?oi%tive &mmittee                        ’
    ~for. the unexpired term.
                                                                                ...
            'Seotion.2.     - ~he~Qommlsslaner tie AgrLeulture
    and the chier of the Weights and N+wer                    ahaX&    ~~
    be ex-orrlato       memberr~‘of the exewitive ao@imLttse.            ”      T
                                                                      -~
            lseo tlQn   3. - Phe ,aerldent      ahev psrlde        at ~~, ‘::”
    811 meetings,       ihal&      e8ewe order, enfewe the
    oonstltution      8nd by- c we, oall. apeois1 meetings,
    ohall be ex-offlolo         ohalrman of the exeeutfve
    commIttee, and ahall appoint neoeraary 0ommAtteex
    to carry on the work of the 8ssooletlon,                 ln&xdZng
    a three-member no*atlng            colranittee.
Honoreble   W. 8. Buaaey, Page 3


            %ati&     4 . - l?M healdent or Saqratary-
     Weestir     ah833 have povbr to aena flora    w&b&tea
     .ti evtit of'aiokneai   or death In the hoaaehold of
      e nlember of the easooiation.
            '8eotlon .5,j - Ln the ebaanoe of the prealdent,
     the duties or hii offloe     still devolve upon the
     vice-.prealdent.,
            USe#jfian 6, - Tiie .8tiretby-Treeaurer        atill
     keep~.rea?&     of all pro&dlnga,          shall cd&Teat.
     811 duea, givlng~receipt        therefor,    and ahali pay
     ell~bllls   on fhe approva,l of the Prea~ident. He
     a&ialP~hiake~.efintmclsl    r,eport at. eaoh regulw
    E&+rfjble   W. ,8. Bmaey,      pa&   4,


         and et,a ptiae deoided~~pon‘by the uaooletion    or
         lplaoted ,by the exeoutive aoqilttee in.oaae lie meet-
         ing'p&aoe is designated by tbe~eaaooiation.
                RSeotlon 2. - The dates of the annual meeting
         ahall.be   deterplined by the executive committee.  No
         luoh meeting shall be Galled within 60 days of a
         regular meeting.
              'Seotion 3. -..Speoisl    meetings may be oelled
         by the pF.e,al.dent upon request of the executive
         oommlttee.
          ‘A R!l?ICLEVI
                “@eotiog 1. - One-third of the members shall
          oona$l$ute- P quorum. All voting ahall be aontined
         ~to.a&~v~.~nmabera.
                ,*&&on a.       - &ll elect&n            of oifio~ra~aha&l
         'bq.$y.hLbti         A.ma~.a%?lty    of   aXi    voter oaat’. ihal&
         oowtitute       a ohQloe.
                "Seotlon 3. - The term of office   shall             be one
         ~year.or    until a successor has been eleoted.




-                       9.   ~Adj.ournm&nt.
         "ll$YiTe@ VIII
               "Section 1. - This oonatitution    may be, eltered,
         amidid,    or added to c&L~ by 8 two-third8 vote of
         the members present et the annual meeting of the
         Association.    T.o be considered,  any proposed ohaage
         in the oonstitution    ahall be submitted in w%?iting
         to the president,    a&least   30 days before the date
Hoiwwble          g. S. Buasey,   page 5


      c$    t&nma&t aunual meeting, and oOpiea of aaoh
      ~p~iL,rhall      be promptly 8uppEled w,tha   pzeri-
      dent tg ellaative~   me&era of the aa~oaietion.    The
      propoWi1 ah611 then be eated upon at the next annual
      meeting.”
           It reema that the Comptroller haa refused payment 0r
expenses of your employees incurred in attending the Annual meet-
ing of thla association  on May 7th and &%h, because In his opJ.n-
ion the meeting was a ‘convention,”    and the advance approval of
the Attorney General wee not obtained es required by the our-
rent departmental appropriation   bill In the followlug  term:
            “No moneya appropriatedtiere3.n     shall ever be
      apent,$o pay.the traveling     expenaea of anystate
      employee to any type,of    oonventiqn wi$hin the State
      or wltho~ut,the State’~~ept.llpon.sdvsncs      written
        proVal ~of.the ~Attorney Qenerel’aa .be,ing ,for.@e~e~a :.
         fmeaa.:.
            ~~I&& this ~prbviaik,    trevelh-e%$eneia’    lnc&bd  G
attending + ‘bcon6intlona oqot       be paid unless. before they uere
incurred the written approval of the trip must be aepar+ely        ep-
proved; this Department till      not undertake to give blankvt au-
thorizationa._
             tIfe,are ,or the qpJ.nlonthat     the mwttng involve~iaon~
lt1tute.d   t !q6qentlOn*     tithjm the aieening.,of the ~&ppr$~‘%ttlon
bill,    Phe deaeription.of      then assemblege~of & ‘meeting;.        8
uoolifer6noe a etc.,’ ia not in@rtant~          its ahs*roter 38.. ~A
?conventS&!:as       .wed in the a$@o~iatian        bU% ia a ‘masUng
or ~~epa,,:.~r’,delegatee.      0r 8 prlvete’6~gan$Eat2on,       partr,
olub, so~~ety,,or      .+e like y” Bee our qpl..ni.on~~Ho.,O-1731;* : %#ha
hrpcroterrof      i+e b~ganlaeti~h.88     “private*  or *orrioiel depadfi,
not alone upon its purpose, but..slao upon.ita ayuberahip~ :The
Conatlttition’and     By-lewa of the Aaaoolatlon revea,.l that the ‘%a-
sooiirtion la 8 “~pMva,te organisatlon.”          ~$Phe,privete oharwter
of the organlaetitin      is emphaaieed by the.folowing        prgviai4$i$ar
            (1)        Private indivldtiala,     firms   a.733aoqor.stiowmi4~
be ‘eaaooiate”         members.
                  (2) ’ Duea are oolleoted     from a%1 members, regular        an&
                                                                 5
                                                            --


^~

                                                                                                      ..,


         Honorable Ii. & ,Bussey, ;Elsge 6                                                       t,



     :
         rmooistei     these due8 are not    oolXe&hd
                                                  bg
                 they~are: eqe&+#j UUheut an,8pprqwl.atlon
                                                          r&herLt
                would be 'H#kd,'%f      %hey:Uer-~ puhblio mmie&*), .&i$ : ',
         for puipoeies fdr~'whlah, If the46 ~funds vere not tI?e.pmperty:
         of a private orgaailsatlon,    they could not be expended,   (POT_
         instance,   floral~tributeo  ~l.n event of slokuees or death in
         the household of a member of the asrociation.)
                     Ye trust that the.foregolng  answer@ your ln~ul%i.
         &I the'future,    you should request the approval of thla, De- ~.
         psrtment in kdvance of attendanoe~upon the meetings of,tLrir
         organirsation.
                                                     Yours very truly                            :




                                                                                            ,:

                                                        ,            /                 ,



                                                                                      ,.
                                                                                                            -



                                                                                      ..:
                                                                               .‘,   ,-
                                                                     ,,
                                                                          .,